Him, C. J.
1. The venue is a jurisdictional fact, and must be proved by the State, as a part of the general ease; and where there is an assignment of error that the verdict is contrary to law and the evidence, and the brief of the evidence contains no proof whatever of the venue, a new trial will be granted.
2. The brief of evidence in this case containing no proof of the venue, the judgment refusing to grant a new trial was error. Civil Code, § 5874; Davis v. State, 82 Ga. 205; Alexander v. State, 105 Ga. 834.

Judgment reversed.